Citation Nr: 0618022	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, characterized as torn cartilage.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Burke, Law Clerk

INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision by the RO in Hartford, 
Connecticut which found that new and material evidence had 
not been submitted to reopen the previously denied claim of 
entitlement to service connection for a left knee disorder, 
characterized as torn cartilage.  

In a March 1998 rating decision, the RO denied the veteran's 
claim of service connection for a left knee disorder, 
characterized as torn cartilage, as not well grounded.  He 
was notified of this decision and of his appellate rights 
that same month.  The veteran did not file a timely appeal 
with respect to this issue, and this decision is final.   The 
veteran's request to reopen the claim was received in June 
2003.  Because the request was received more than two years 
after the effective date of the Veterans Claims Assistance 
Act of 2000, the claim is not subject to readjudication 
without regard to the prior decision.  Pub.L106-475, § 7, 
Nov. 9, 2000, 114 Stat 2099.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, that VA inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  In the context 
of a claim to reopen, that the Secretary look at the bases 
for the prior denial and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 
31, 2006) 

Although the veteran was provided with a VCAA notice letter 
in July 2003, it did not contain the specific information 
required by Kent.

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice of the 
evidence that must be presented to 
substantiate the elements of service 
connection that were found to be 
deficient in the RO's March 1998 
decision.

The RO's 1998 decision was premised on a 
finding that evidence needed to 
substantiate the claim was that showing 
the disability currently existed and that 
it was possibly related to service.  

Such evidence can be provided by a 
competent medical professional, such as a 
physician.  The veteran is also competent 
to report current symptoms, and a 
continuity of symptoms from the time of 
an injury in service to the present.

2.  After the above development is 
completed, re-adjudicate the claim.  If 
it remains denied, issue a supplemental 
statement of the case before returning it 
to the Board, if otherwise in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

